Citation Nr: 1549591	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to November 1967.  The Veteran died in August 1994, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the cause of the Veteran's death.

In January 2012, the Board denied entitlement service connection for the cause of the Veteran's death.  The Appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and the parties filed a Joint Motion for Remand (JMR) requesting that the Board decision be vacated and remanded.  In an August 2012 Order, the Court granted the parties' motion, vacating the Board's decision and remanding the matter to the Board for compliance with instructions in the JMR.  

The Board remanded the issue in April 2013 to the RO for action in accordance with the JMR, including instructing the RO to obtain a VA medical opinion as to whether the cause of the Veteran's death was etiologically related to his active duty service.  Subsequently, a VA medical opinion was obtained in January 2014.  In addition, in March 2015, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in neurology.  In August 2015, the requested VHA opinion was incorporated into the record, and the Appellant was provided with a copy of the VHA opinion.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran died in August 1994.  The immediate cause of death was a progressive brain astrocytoma (tumor), with underlying causes of a seizure disorder and right hemiparesis.
 
 2.  At the time of the Veteran's death, service connection had not been established for any disability. 
 
 3.  The evidence is in equipoise on the issues of whether the brain tumor first manifested during active service or was aggravated beyond the course of natural progression during active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1154, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for the cause of the Veteran's death, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Service connection for the cause of the Veteran's death

The Appellant asserts that the Veteran was in a motor vehicle accident during service, in which he struck his head and was thrown from the back of a motorcycle.  She states that after the accident, he developed problems including chronic headaches, blurred vision, nausea, sleeping a lot, and seizures.  The Appellant contends that the Veteran's in-service injuries led to the medical conditions that caused his death.  See the January 2007 statement; June 2008 statement.

Having carefully considered the claim in light of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is warranted. 

The law provides that service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

In this case, the Veteran was not service-connected for any disability at the time of his death.  The Veteran died from a brain tumor, with underlying causes of a seizure disorder and right hemiparesis, for which the Appellant contends should have been service-connected.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253   (1999) and Pond v. West, 12 Vet App. 341, 346 (1999) (both discussing the factors of service connection).

Malignant brain tumors are among the "chronic diseases" listed in 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b)  applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of (1) manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time.  When those two factors have been established, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, service treatment records (STRs) indicate that the Veteran reported having dizziness or fainting spells in October 1963 upon enlistment.  In an October 1963 enlistment examination, however, the Veteran was found to be neurologically normal, and the examination report is silent for mention of dizziness or fainting spells.  In June 1966, the Veteran was in an auto accident and treated for superficial lacerations of the elbows and left knee.  Treatment records indicate that there was no evidence of a head injury and that the Veteran "was not unconscious at any time and was alert and in good health."  An undated note within the STRs indicates that the Veteran reported dizziness for the past two years, occurring once per month usually while walking.  In his July 1967 separation examination, the Veteran was noted to have been seen two years prior for dizziness, which was found to be due to nervousness.  He was found to be neurologically normal upon separation.  

Treatment records from the National Institute of Health (NIH) show that the Veteran was diagnosed with a low-grade glioma (tumor) in 1990, which ultimately caused his death in August 1994.  A June 1990 NIH record indicates that the Veteran's first generalized seizure was in late 1973 and was unwitnessed; however, in early 1974, the Appellant witnessed the Veteran have a generalized seizure.  He was hospitalized and a CT scan and EEG were normal, and he was diagnosed with generalized convulsion.  Since that time, the Veteran had seizures approximately once per year until March 1990 when he had two seizures within two weeks and was subsequently diagnosed with a right frontal lobe tumor.  The Veteran also reported an increase in frequency and severity of headaches, and chronic tiredness and fatigue.  

In January 2013, the Appellant submitted an affidavit in which she stated that she noticed the Veteran showing odd behaviors since 1969.  She stated that the Veteran would twitch at night while he was sleeping, and that it was almost impossible to wake him up.  She also asserted that the Veteran was forgetful and got headaches.  She first realized something was wrong with the Veteran in 1973 when she came home to find the Veteran passed out face down on the couch.  The Appellant also submitted journal articles on head injuries and seizures.

The Appellant submitted a medical opinion from Dr. R.F., a doctor of occupational medicine and a certified independent medical examiner, in January 2013.  Dr. R.F. reviewed the Veteran's claims file and concluded that it was at least as likely as not that the Veteran's brain tumor manifested itself for the first time as nonspecific neurological symptoms consistent with seizure activity such as syncope and dizziness during the Veteran's active military service.  He pointed to the Veteran's report of dizziness in service, and the Appellant's statement regarding witnessed twitching, headaches, numbness, slurred speech, and cognitive difficulties that developed over the years from two years post-service and the diagnosis in 1990.  Dr. R.F. stated that tumor progression can take several decades, and that the sophistication of the CT scan done in 1973 could not compare to the CT scan done in 1990.  Dr. R.F. concluded that it was more likely than not that a small glioma was present in 1973 that was causing the Veteran's symptoms, which was not appreciated by the less-sensitive CT scanning at that time.

In January 2014, a VA medical opinion was obtained.  The examiner reviewed the claims file and opined that it was less likely than not that the Veteran's in-service motorcycle accident caused the brain tumor.  The examiner's rationale was that according to medical literature, people at risk for developing brain cancer include those with a family history of brain cancer and those who have had radiation therapy to the head.  In this case, the Veteran did not have a family history of brain cancer, nor had he had radiation therapy to his head.

Dr. R.F. submitted addendums to his medical opinion in August 2014.  In an August 21, 2014 letter, he clarified that he had reviewed the Veteran's service entrance examination and report of medical history in which the Veteran reported that he had experienced dizzy spells and fainting prior to service.  He stated that his opinion was unchanged, and that it was at least as likely as not that the Veteran's brain tumor manifested itself for the first time as neurological symptoms consistent with seizure activity while the Veteran was on active duty.  He also stated that the Veteran showed an increase in symptoms in service such that his disease was aggravated beyond the course of its normal progression.  In an August 25, 2014 letter, Dr. R.F. reiterated that the Veteran's symptoms increased in service such that his disease was aggravated beyond the course of its normal progression.

Finally, in March 2015 the Board requested an opinion from a VHA medical expert in neurology.  A VA neurologist opined in July 2015 that the Veteran's brain tumor less likely than not developed during the Veteran's active service or was aggravated beyond the course of natural progression in service.  His rationale was that the Veteran reported symptoms of dizziness and fainting when he enlisted in 1963, and his neurological examination was normal.  In addition, there was no documentation of seizures or increase in dizziness in the STRs, the separation examination in 1967 showed that the Veteran was neurologically normal, there were no medical records from immediate post-service available to review, and a 1973 CT brain scan was negative for any tumor.  The neurologist also opined that it was less likely than not that the Veteran's motorcycle accident in service caused the brain tumor or caused it to worsen, because the Veteran was wearing a helmet, there was no documentation of injury to the brain or loss of consciousness, and there was no evidence of other neurological symptoms besides chronic dizziness.

The medical opinions are each of limited probative value.  All of the opinions were rendered by medical professionals after review of the complete claims file.  However, Dr. R.F.'s opinion is somewhat inconsistent because he stated that the Veteran's brain tumor manifested for the first time in service, and also that symptoms manifested prior to service and was aggravated beyond the course of natural progression in service.  The January 2014 VA opinion did not indicate any consideration to whether the Veteran's brain tumor was aggravated by the in-service accident.  Neither the January 2014 VA opinion or the July 2015 VHA opinion considered Dr. R.F.'s medical opinion, including his assertion that CT scan technology in 1973 may not have picked up on the presence of small tumors.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further clarification of medical opinion to aid in determining whether the reported dizziness and/or accident in service were related to the Veteran's brain tumor.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, the evidence is in relative equipoise on the issue of whether the Veteran's brain tumor was incurred in, or aggravated by, active service.  

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, service connection for the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


